DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 07/10/2019. Claims 1-21 are pending in the Application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/15/2019, 03/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-11 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over EL GAMAL et al. (U.S. Pub. No.  20200104209) FILED: September 28, 2018 in view of Sharon et al. (U.S. Pub. No.20200105353) FILED: March 26, 2019.
Regarding independent Claims 1, 14 and 18, EL GAMAL discloses systems and methods for decoding data stored in data storage media, comprising:
 a processing device coupled to one or more memory devices, [0036] FIG. 1 is a block diagram illustrating a data storage system 100 comprising a combination of a host system 110 with a data storage device 120 incorporating soft decision decoding functionality, including a controller 130 configured to receive data commands and to execute such commands in the non-volatile memory die 150.
[0065] FIG. 6 illustrates a process for decoding solid-state memory cells using hard decision decoding in accordance with one or more embodiments. The process illustrated in FIG. 6 can involve a memory controller 630 transmitting a read command to a non-volatile memory die 650. The transfer/receipt of the read command is identified in FIG. 6 as occurring at a time (0).  
perform a first, a second and a third read of data from the memory devices;  [0066] The read command may specify a plurality of voltage read levels (e.g., first (1.sup.st), second (2.sup.nd), third (3.sup.rd), and fourth (4.sup.th) read levels), which may advantageously correspond to symbol boundaries for a page of data stored in a plurality of memory cells in the non-volatile memory die 650. In response to the read command, the non-volatile memory die 650 may utilize sense circuitry 652 to execute a plurality of senses of the interrogated memory cells at the specified read levels.
perform a first and a second XOR operation on results from the first  and   second read,and perform a  count operation,
 [0070] At time (3), the process of FIG. 6 may involve executing a logical operation on the values stored in Data Latch 1 and Data Latch 2 using logical operator circuitry comprising one or more transistors, resistors, and/or other passive and/or active electronic devices. For example, at time (3), the non-volatile memory die 650 may use logical operator circuitry to execute an exclusive or (XOR) operation on data in Data Latch 1 and Data Latch 2.
[0072] At time (5), the process of FIG. 6 may involve executing a logical operation on the data in Data Latch 1 and the data in Data Latch 2, such as an XOR operation. The output from the logical operation may be stored or maintained in Data Latch 1, thereby overwriting the data previously stored in Data Latch 1 in connection with time (3).
[0074] At time (7), the process of FIG. 6 may involve executing a logical operation on data stored in Data Latch 1 and data stored in Data Latch 2, such as an XOR operation. The output from the logical operation may be stored or maintained in Data Latch 1, thereby overwriting the data previously stored in Data Latch 1 in connection with time (5). In some embodiments, the data stored in Data Latch 1.
store the first difference bit count and the second difference bit count.; Therefore, with respect to the bit encoding scheme of FIG. 5, the data stored in Data Latch 1 at time (7) may indicate the bit values of all the cells for the relevant page, wherein cells in Groups 2 and 4 may be assigned one bit value (e.g. `0`), and the remaining cells may be assigned another bit value (e.g., `1`). Such data may be 

Regarding independent Claims 1, 14 and 18, and dependent Claims 2, 11, 19-21,  EL GAMAL fails to disclose a count operation to determine the number of ones or the difference bit count.
However, In analogous art, Sharon discloses [0163] the controller 102 determines how to adjust or revise read threshold voltage levels based the BER of read pages of data. During the error correction operation, the ECC module 124 may keep track of a first count that counts the number of bits changed from logic 1 to logic 0, and keep track of a second count that counts the number of bits changed from logic 0 to logic 1. The first and second counts are indicative of the bit error rate BER, and in turn can be used to determine in what direction and how much to move the read threshold level VrA. If the number of bits changed from logic 1 to logic 0 (first count) is greater than the number of bits changed from logic 0 to logic 1 (second count), then the ECC module 124 (or another component within the memory system 100) may decrease the read threshold level VrA (move left), as indicated in FIG. 7A.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught 
  
Regarding Claims 3, 4, EL GAMAL discloses perform XOR operation; [0070] For example, at time (3), the non-volatile memory die 650 may use logical operator circuitry to execute an exclusive or (XOR) operation on data in Data Latch 1 and Data Latch 2. The output of the logical operation may be stored or maintained in Data Latch 1, thereby overwriting the data previously stored in Data Latch 1, and may indicate the memory cells that have a programmed state between the first read level and the second read level (e.g., Group 2 with respect to the embodiment of FIG. 5).
[0072] At time (5), the process of FIG. 6 may involve executing a logical operation on the data in Data Latch 1 and the data in Data Latch 2, such as an XOR operation.
Regarding Claim 5, EL GAMAL discloses the processing device is a NAND controller and NAND memory devices.  [0035] As used in this application, "non-volatile solid-state memory," "non-volatile memory," "NVM," "solid-state memory," "solid-state data storage," or variations thereof may refer to solid-state memory such as NAND flash. [0036] FIG. 1 is a block diagram illustrating a data storage system 100 comprising a combination of a host system 110 with a data storage device 120.

Regarding Claims 6, 7, 16, 17, EL GAMAL discloses Error Correction Code (ECC) decoder;


Regarding Claim 8-10, EL GAMAL discloses first read and the fourth read are performed concurrently, [0065] FIG. 6. In response to the read command, the non-volatile memory die 650 may utilize sense circuitry 652 to execute a plurality of senses of the interrogated memory cells at the specified read levels. For example, such sense operations may be executed sequentially, starting with the lowest-voltage read level and progressing to the highest-voltage read level. For example, with reference back to FIG. 5, data for a single page, such as a lower page, may be obtained using four senses at the read levels RL1, RL4, RL6, and RL11, and data representative of the senses can be transferred to the controller 630 as a single data transfer from the non-volatile memory die 650 (time (8) in FIG. 6).

Allowable Subject Matter
Claims 12  and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 12 , and 13, the prior art of record fails to anticipate or render a read sample offset (RSO) mask register to mask one or more read level thresholds and disable the first read level threshold.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

Date: February 3, 2021
Non-Final Rejection 
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov   
/JAMES C KERVEROS/Primary Examiner, Art Unit 2111